Title: Benjamin Harrison to Virginia Delegates, 3 October 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen,
Council Chamber October 3d. 1783.
Your favor of the 20th of last month came safe to hand. The determinations of the French and English respecting our trade is really alarming and in the end will prove ruinous to us if not counteracted by some spirited conduct on our part; I think the way is plain and easy with the latter; but with the former little can be done as trade has never been an object with the french court tho’ the want of it has been severely felt by the nation at large and frequently brought the Kingdom to the brink of ruin. Great Britain knows its intrinsic value and if we prohibit the use of their manufactures or west india commodities except when brought by our own vessels or by those of other nations and thereby oblige them to make their purchases in cash they will very soon come to a compromise. how far the powers of Congress may be competent to bring about this or any other regulation that will better answer the end is not for me to say, but surely they should at least take up the matter and recommend some general regulation to the States unfortunately for us the subject is not well understood here nor is that attention paid to it that its importance requires: yet we are some times reasonable people and can understand things if we please to give them due consideration. it will be your parts therefore to smooth the way by a plain and pointed state of the advantages that will derive to the union by a spirited opposition to the measures of the british ministry I have nothing either new or interesting to communicate to you and have therefore only to add that I am &c.
B. H.
